DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because it is not if the “filter member” in the claim is the same or different “filter member” that is disclosed in claim 3. 
Appropriate clarification is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent no. 8,794,444 to Sheng et al. in view of patent application no. 2018/0308733 to Kasama et al. and patent application no. 2018/0245371 to Hernandez
	Regarding claims 1 and 2, Sheng et al. discloses a container body (2) a bottom face (11), a front opening (15), back opening (141) and a back cover (90).
	Sheng et al. discloses the claimed invention except for the first gas inlet, gas intake port and second gas inlet.
	Kasama et al. discloses that it is known to have first gas inlet (45 on rear left side), gas intake port (800) and second gas inlet (45 on rear right side) in a gas purge filter.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sheng et al. with the teachings of Kasama et al. by adding the gas inlet and gas intake port with a reasonable expectation of success for the purpose of providing an efficient means of introducing gas into a container.  
	
	Regarding claim 3, Sheng et al. discloses the claimed invention except for the filter member that covers the back opening.
	Kasama et al. discloses that it is known to have a filter member (80) in an opening. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Sheng et al. with the teachings of Kasama et al. by adding the filter member with a reasonable expectation of success for the purpose of providing an efficient means of preventing particles from escaping through the opening.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the filter in the back opening for the purpose of providing an efficient means of preventing particles from escaping through the opening and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 4, Kasama et al. discloses gas guiding channel (not numbered, but shown in fig. 7; Note: the ridges in element [90] are the gas guiding channels).

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 5-8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  The prior art does not show separately or in combination the detailed embodiment of a substrate container system, comprising:
a container body having a bottom face, a front opening that enables passage of a substrate, and a back opening opposing the front opening, wherein the container body is configured to receive a filter member that covers the back 5opening of the container body; a back cover that establishes sealing engagement with the container body; wherein the back cover and the filter member cooperatively defines a buffering compartment; and a first gas guiding channel that extends along a height direction of the back cover;  10wherein the first gas guiding channel has an outlet connected to the buffering compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.